Exhibit 10.7
First Priority Financial Corp.
2 West Liberty Boulevard, Suite 104
Malvern, Pennsylvania 19355
February 20, 2009
VIA HAND DELIVERY
c/o First Priority Financial Corp.
2 West Liberty Boulevard, Suite 104
Malvern, Pennsylvania 19355
Dear                                                             :
First Priority Financial Corp. (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Participation Agreement”), with the United
States Department of the Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”). If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.
For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”.     (2)   Recovery of
Bonus and Incentive Compensation. Any bonus and incentive compensation paid to
you during a CPP Covered Period is subject to recovery or “clawback” by the
Company if the payments were based on materially inaccurate financial statements
or any other materially inaccurate performance metric criteria.     (3)  
Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachute, severance and employment agreements) (collectively, “Benefit Plans”)
with respect to you is hereby amended to the extent necessary to give effect to
provisions (1) and (2). For reference, certain affected Benefit Plans are set
forth in Appendix A to this letter.

 

 



--------------------------------------------------------------------------------



 



      In addition, the Company is required to review its Benefit Plans to ensure
that they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.

  (4)   Definitions and Interpretation. This letter shall be interpreted as
follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in Section 111 of the Emergency Economic Stabilization Act of 2008,
as amended (collectively, “EESA”).     •   “Golden parachute payment” is used
with same meaning as in Section 111 of EESA.     •   The term “Company” includes
any entities treated as a single employer with the Company under 31 C.F.R. §
30.1(b) (as in effect on the Closing Date). You are also delivering a waiver
pursuant to the Participation Agreement, and, as between the Company and you,
the term “employer” in that waiver will be deemed to mean the Company as used in
this letter.     •   The term “CPP Covered Period” shall mean the period
identified in subsection 111(a)(5) of EESA.     •   Provisions (1) and (2) of
this letter are intended to, and will be interpreted, administered and construed
to, comply with Section 111 of EESA (and, to the maximum extent consistent with
the preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).

  (5)   Miscellaneous. Capitalized terms used but not defined herein have the
meaning ascribed to them in the Participation Agreement. To the extent not
subject to federal law, this letter will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania. This letter may be
executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.

 

 



--------------------------------------------------------------------------------



 



The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times

            Very truly yours,

FIRST PRIORITY FINANCIAL CORP.
      By:           Name:   Lawrence E. Donato        Title:   Chief Financial
Officer   

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

           
 
 
Name:
   

 

 



--------------------------------------------------------------------------------



 



Appendix A
Certain Affected Benefit Plans

•   Change in Control Agreement   •   First Priority Financial Corp. 2005 Stock
Compensation Plan   •   First Priority Financial Corp. 2008 Deferred
Compensation Plan

 

 